Citation Nr: 1702611	
Decision Date: 01/31/17    Archive Date: 02/09/17

DOCKET NO.  16-26 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Education Center in Muskogee, Oklahoma


THE ISSUE

Entitlement to Dependents Education Assistance (Chapter 35) before December 14, 2014.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active service from August 1979 to July 2003. He died in September 2011. The appellant is his son.

This appeal comes before the Board of Veterans' Appeals (Board) from a decision of the United States Department of Veterans Affairs (VA) Regional Office (RO) and Education Center in Muskogee, Oklahoma. The RO denied payment of Dependents Education Assistance for courses taken before December 14, 2014.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In January 2017, the RO granted in full the benefit sought by the appellant, payment of Dependents Education Assistance for courses taken before December 14, 2014.


CONCLUSION OF LAW

As the claim has been granted in full, the Board has no jurisdiction to adjudicate the merits of the claim at this time. 38 U.S.C.A. § 7105(d)(5) (West 2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

On January 4, 2017, the RO granted in full the benefit sought by the appellant. Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. As the RO granted in full the benefit sought by the appellant, there is no remaining allegation of error of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction over the appeal, and the appeal is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


